Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Claims 1-15 are allowed.

Closest Prior Art:
	Bowman et al. (US 10,299,719)  which discloses Parametric model based computer implemented methods for determining the stiffness of a bone, systems for estimating the stiffness of a bone in vivo, and methods for determining the stiffness of a bone. The computer implemented methods include determining a complex compliance frequency response function Y(f) and an associated complex stiffness frequency response function H(f) and fitting a parametric mathematical model to Y(f) and to H(f). The systems include a device for measuring the stiffness of the bone in vivo and a data analyzer to determine a complex compliance frequency response function Y(f) and an associated complex stiffness frequency response function H(f). The methods for determining the stiffness include fitting a parametric model to stiffness of the skin-bone complex as a function of frequency H(f) and the compliance of the skin-bone complex as a function of frequency Y(f).
However, Bowman fails to teach imaging the bone specimen tocreate a geometric model of the bone specimen; creating a mathematical mechanical model of the bone specimen from the geometric model; assigning an elastic modulus (E) to the bone specimen of the mathematical mechanical model; determining the flexural rigidity of the bone specimen from simulating the mathematical mechanical model; determining a discrepancy between the flexural rigidity of the bone specimen from the simulated mechanical model and the flexural rigidity of the bone specimen based on the obtained K; adjusting the elastic modulus of the bone specimen of the simulated mechanical model to minimize the discrepancy and repeating steps; applying the optimized elastic modulus to the simulated mechanical model to determine a strength of the bone, where the optimized elastic modulus represents a patient specific E of the bone specimen.

Hansman et al (US 2013/0204164)  which discloses Methods and instruments for assessing bone, for example fracture risk, in a subject in which a test probe is inserted through the skin of the subject so that the test probe contacts the subject's bone and the resistance of the test bone to microscopic fracture by the test probe is determined. Macroscopic bone fracture risk is assessed by measuring the resistance of the bone to microscopic fractures caused by the test probe. The microscopic fractures are so small that they pose negligible health risks. The instrument may also be useful in characterizing other materials, especially if it is necessary to penetrate a layer to get to the material to be characterized.
However, Hansman fails to teach imaging the bone specimen tocreate a geometric model of the bone specimen; creating a mathematical mechanical model of the bone specimen from the geometric model; assigning an elastic modulus (E) to the bone specimen of the mathematical mechanical model; determining the flexural rigidity of the bone specimen from simulating the mathematical mechanical model; determining a discrepancy between the flexural rigidity of the bone specimen from the simulated mechanical model and the flexural rigidity of the bone specimen based on the obtained K; adjusting the elastic modulus of the bone specimen of the simulated mechanical model to minimize the discrepancy and repeating steps; applying the optimized elastic modulus to the simulated mechanical model to determine a strength of the bone, where the optimized elastic modulus represents a patient specific E of the bone specimen.

Mockros et al (US 5,957,950) which discloses a structural and mechanical model and modeling methods for human bone based on bone's hierarchical structure and on its hierarchical mechanical behavior. The model allows for the assessment of bone deformations, computation of strains and stresses due to the specific forces acting on bone during function, and contemplates forces that do or do not cause viscous effects and forces that cause either elastic or plastic bone deformations. 
However, Ascenzi fails to teach imaging the bone specimen tocreate a geometric model of the bone specimen; creating a mathematical mechanical model of the bone specimen from the geometric model; assigning an elastic modulus (E) to the bone specimen of the mathematical mechanical model; determining the flexural rigidity of the bone specimen from simulating the mathematical mechanical model; determining a discrepancy between the flexural rigidity of the bone specimen from the simulated mechanical model and the flexural rigidity of the bone specimen based on the obtained K; adjusting the elastic modulus of the bone specimen of the simulated mechanical model to minimize the discrepancy and repeating steps; applying the optimized elastic modulus to the simulated mechanical model to determine a strength of the bone, where the optimized elastic modulus represents a patient specific E of the bone specimen.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach A method of patient-specific modeling of the mechanical properties of bone comprising:
(1) obtaining a bending stiffness (K) of a bone specimen non-invasively and non- destructively in a dynamic 3-point bending test;
(2) determining a flexural rigidity (EI) of the bone specimen based on the obtained K in accordance with the equation EI=KL*/48 where L represents the length of the bone specimen;
(3) imaging the bone specimen to create a geometric model of the bone specimen;
(4) creating a mathematical mechanical model of the bone specimen from the geometric model;
(5) assigning an elastic modulus (E) to the bone specimen of the mathematical mechanical model;
(6) determining the flexural rigidity of the bone specimen from simulating the mathematical mechanical model;
(7) determining a discrepancy between the flexural rigidity of the bone specimen from the simulated mechanical model and the flexural rigidity of the bone specimen based on the obtained K;
(8) adjusting the elastic modulus of the bone specimen of the simulated mechanical model to minimize the discrepancy and repeating steps 6-7;
(9) repeating step 8 until an optimized elastic modulus is determined where the discrepancy is reduced below or to a predetermined threshold; and
(10) applying the optimized elastic modulus to the simulated mechanical model to determine a strength of the bone, where the optimized elastic modulus represents a patient- specific E of the bone specimen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793